Citation Nr: 1042345	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a low back disability.

2. Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for asthma and breathing 
problems. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied service connection for a left knee condition and 
hepatitis; and denied the Veteran's petition to reopen his claim 
of entitlement to service connection for a lumbosacral strain or 
low back condition; and a November 2007 rating decision from the 
VA RO in Muskogee, which denied service connection for the left 
ankle, the right ankle, and a neck condition.  The Veteran 
submitted a notice of disagreement (NOD) for his left knee and 
hepatitis C claims in April 2007, his low back claim in 
July 2007, and his left and right ankle claims in January 2008.  
He subsequently perfected his appeals in March 2008 and 
April 2009.

In September 2008, the Veteran filed a claim of entitlement to 
service connection for a right knee disability and 
asthma/breathing problems.  A May 2009 rating decision denied 
these claims.  In July 2009, the Veteran submitted an NOD.  
Additionally, in March 2008, the Veteran submitted an NOD with 
respect to the November 2007 denial of service connection for a 
neck disability.  A review of the claims file finds no statement 
of the case (SOC) was issued in response to either the March 2008 
or the July 2009 NOD.  Because the filing of an NOD initiates 
appellate review, these claims must be remanded for the 
preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

In April 2010, the Veteran presented sworn testimony during a 
video conference hearing in Muskogee, Oklahoma, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

At the April 2010 hearing, the Veteran withdrew his appeal for 
service connection for a left knee disability.  Thus, this issue 
is no longer before the Board and will not be addressed further 
herein.

To establish jurisdiction over the issue of entitlement to 
service connection for a low back disability, the Board must 
first consider whether new and material evidence has been 
received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009).  The Board must proceed in this fashion regardless 
of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has been received 
sufficient to reopen the claim for service connection for a low 
back disability.

The issues of entitlement to service connection for a low back 
disability, hepatitis C, a left ankle disability, a right ankle 
disability, a neck disability, a right knee disability, and 
asthma and breathing problems are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action on his part is required.




FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service 
connection for low back strain in April 1979 on the basis that 
the evidence did not show that the Veteran had a current 
disability; the Veteran was properly informed of the adverse 
decision and his appellate rights; the Veteran did not appeal 
this decision.

2.  Evidence submitted subsequent to the RO's April 1979 decision 
bears directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a low back disability.


CONCLUSIONS OF LAW

1.  The RO's April 1979 decision denying the Veteran's claim of 
entitlement to service connection for low back strain is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 20.1100, 20.1104 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a low back 
disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for a low back 
disability, this application is being granted - as will be 
discussed in further detail in the following decision.  As such, 
the Board finds that any error related to the VCAA with regard to 
this application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The initial issue before the Board is whether new and material 
evidence has been received sufficient to reopen the Veteran's 
previously denied claim of entitlement to service connection for 
a low back disability.  After a review of the evidence of record, 
the Board finds that new and material evidence has been submitted 
with regard to this claim.

Where service connection for a disability has been denied in a 
final decision, a subsequent claim for service connection for 
that disability may be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have determined 
in that regard is irrelevant.  See Barnett, supra.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2010).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

In this case, the Veteran previously sought service connection 
for a low back disability.  He was originally denied entitlement 
to service connection for low back strain in an April 1979 RO 
decision.  He was notified of the denial and his appellate rights 
by a letter also dated in April 1979.  The Veteran did not appeal 
this rating decision.

The basis for the RO's April 1979 denial of the Veteran's claim 
of entitlement to service connection for a low back disability 
was that the March 1979 VA examination did not show low back 
strain or that the Veteran suffered from any current low back 
disability.  At the time of the April 1979 denial, statements 
from the Veteran, service treatment records, and a March 1979 VA 
examination report were considered.  The April 1979 RO decision 
is the last final denial of this claim.

The new evidence submitted since the April 1979 denial of the 
Veteran's claim of entitlement to service connection for low back 
strain consists of additional statements and April 2010 hearing 
testimony from the Veteran, VA and private treatment records, and 
SSA records.

Significantly, an October 2008 VA treatment record provides a 
diagnosis of lumbosacral spine degenerative joint disease.  This 
record, and the accompanying diagnosis of a low back disability, 
was not a part of the record at the time of the April 1979 rating 
decision.  As such, this evidence qualifies as new.  Further, the 
diagnosis of a low back disability relates to an unestablished 
fact necessary to substantiate the claim.  Thus, the Board 
concludes that the October 2008 VA treatment record satisfies the 
low threshold requirement for new and material evidence.  As 
such, the claim is reopened.


ORDER

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for a 
low back disability, to this extent only, the appeal is granted.


REMAND

With regard to the Veteran's claims of entitlement to service 
connection for a neck disability, a right knee disability, and 
asthma and breathing problems, as noted above, there is no 
evidence in the claims file to indicate that the RO issued an SOC 
in response to his March 2008 or July 2009 NODs.  Therefore, the 
Veteran's claims of entitlement to service connection for a neck 
disability, a right knee disability, and asthma and breathing 
problems must be remanded to the RO to issue an SOC.  See 
Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for a low back disability, 
hepatitis C, a left ankle disability, and a right ankle 
disability.

With regard to the Veteran's claim for service connection for a 
low back disability, the Board finds the March 1979 VA 
examination is not adequate to decide the reopened claim.  The 
March 1979 examiner did not address the post-service 
November 1978 low back diagnoses, which were made only five 
months prior to the examination.  These records were added to the 
claims file in November 2007.  As noted, medical evidence dated 
in October 2008 is also now of record.  Additionally, the March 
1979 examiner did not provide a medical nexus opinion.  As such, 
the March 1979 VA examiner's opinion is not adequate to render a 
decision on entitlement to service connection for a low back 
disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).

With regard to his hepatitis C claim, the Veteran contends that 
he was exposed to bodily fluids when on latrine duty, when 
helping injured fellow service members during basic training, 
and/or when donating blood.  He also claims that he received a 
letter from VA in 1979 stating that he had possibly been exposed 
to hepatitis B.  There was no follow up to this letter and the 
letter has not been associated with the claims file.

A review of the claims file reflects that the Veteran has been 
diagnosed with and treated for chronic hepatitis C.

With regard to his reported ankle disabilities, the Veteran 
alleges that his bilateral ankle disabilities are the result of 
in-service injuries.  A review of the service treatment records 
shows that he was treated for edema on the right ankle in 
January 1975 and a right ankle sprain in April 1975.  
Additionally, he was diagnosed with irritation to the left 
Achilles tendon when wearing combat boots in January 1977.

A review of the claims file shows a diagnosis of arthritis of the 
ankles in September 1987.  A subsequent April 2006 x-ray of the 
bilateral ankles was negative.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is: (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the lay evidence of possible in-service exposure to 
bodily fluids, post-service medical evidence of diagnosed 
hepatitis C, and the Veteran's report that his current hepatitis 
C is related to his active duty service, the Board finds that an 
examination and medical nexus opinion are necessary to decide the 
claim of entitlement to service connection for hepatitis C.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see also 
McLendon, supra.  

Further, in light of the medical evidence showing in-service 
right and left ankle injuries, post-service medical evidence of a 
possible diagnosis of arthritis of the ankles, and the Veteran's 
report that his current ankle problems are related to his ankle 
injuries while on active duty service, the Board finds that an 
examination and medical nexus opinion are also necessary in order 
to properly resolve the claims of entitlement to service 
connection for a left ankle disability and a right ankle 
disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
see also McLendon, supra.  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claims of entitlement to service connection 
for a low back disability, hepatitis C, a left ankle disability, 
and a right ankle disability must be remanded for VA examinations 
and nexus opinions.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his 
representative with a statement of the case 
regarding the claims of entitlement to 
service connection for a neck disability, a 
right knee disability, and asthma and 
breathing problems.  They should be advised 
of the time period in which to perfect an 
appeal on these matters.  If the Veteran 
perfects an appeal, the case should then be 
returned to the Board for further appellate 
consideration.

2.  Obtain and associate with the claims file 
any outstanding VA treatment records prepared 
since November 2009.

3.  The Veteran must be scheduled for a VA 
examination(s) with the appropriate expert(s) 
to determine the nature and etiology of his 
low back disability, hepatitis C, left ankle 
disability, and right ankle disability.  The 
examiner(s) must review pertinent documents in 
the Veteran's claims file in conjunction with 
the examination(s), and the examination 
report(s) should reflect that such a review 
was conducted.  All indicated studies should 
be performed.  

With regard to the Veteran's low back 
disability claim, the examiner must state 
whether the Veteran has a current low back 
disability and, if so, whether it is at least 
as likely as not that such a disability was 
caused or aggravated (permanently increased in 
severity beyond the natural progression of the 
disorder) by a disease or injury in service, 
including the in-service complaints of low 
back pain and diagnoses of low back strain, or 
whether such disability is proximately due to, 
the result of, or aggravated by a left and/or 
right ankle disability.

With regard to the Veteran's hepatitis C 
claim, the examiner should obtain a detailed 
history from the Veteran concerning in-service 
and post service risk factors for hepatitis C.  
The examiner must state whether it is at least 
as likely as not that the Veteran's 
hepatitis C is the result of a disease or 
injury in service and discuss risk factors for 
hepatitis C.

With regard to the Veteran's left ankle 
disability and right ankle disability claims, 
the examiner must state whether the Veteran 
has a current left ankle and/or right ankle 
disability and, if so, whether it is at least 
as likely as not that such a disability was 
caused or aggravated (permanently increased in 
severity beyond the natural progression of the 
disorder) by a disease or injury in service, 
including the in-service diagnoses of edema on 
the right ankle (January 1975), a right ankle 
sprain (April 1975), and irritation to the 
left Achilles tendon (January 1977), or 
whether such disability is proximately due to, 
the result of, or aggravated by a low back 
disability and/or disability of the opposite 
ankle.

It would be helpful if the examiner(s) would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner(s) should provide a complete 
rationale for any opinion provided.

4.  After completing the above actions and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the paragraphs above, the 
claims of entitlement to service connection 
for a low back disability, hepatitis C, a left 
ankle disability, and a right ankle disability 
should be readjudicated.  If any of the claims 
remains denied, a supplemental statement of 
the case should be provided to the Veteran and 
his representative.  After they have had an 
adequate opportunity to respond, all issues 
properly on appeal should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


